               THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                           1:18 CR 78-2

UNITED STATES OF AMERICA, )
                                )
v.                              )
                                )
DIANE MARY MCKINNY,             )                             ORDER
                                )
                Defendant.      )
_______________________________ )

      This matter is before the Court on non-party Jones Road LLC’s Unopposed Motion

for Temporary Stay of Subpoenas Duces Tecum Pending Order on Motion to Quash

(“Motion to Stay Subpoenas Duces Tecum”) (Doc. 59).

      Defendant filed an Application for Issuance of Subpoenas Duces Tecum (Doc. 41)

on December 14, 2018. The Application for Issuance was allowed by Order entered on

January 2, 2019 (Doc. 42).

      On February 6, 2019, Defendant filed an Application for Service of Subpoenas

Duces Tecum (Doc. 47) requesting that the subpoenas be served by the U.S. Marshals

Service. The Application for Service was allowed by Order of February 13, 2019 (Doc.

49), which directed the Clerk to re-issue the subpoenas duces tecum with the deadline for

production of the requested information being changed to March 6, 2019.

      On February 22, 2019, non-party Jones Road LLC filed a Motion to Quash

Subpoenas Duces Tecum and Request for Hearing (Doc. 53).

      In the instant Motion to Stay Subpoenas Duces Tecum (Doc. 59), Jones Road LLC

now requests that the Court stay the deadline for the witnesses to comply with the
subpoenas duces tecum pending ruling on Jones Road LLC’s Motion to Quash (Doc. 53).

Neither counsel for the Government nor counsel for Defendant oppose the requested

relief. Id. at 2-3.

       IT IS THEREFORE ORDERED THAT:

            1. The Motion to Stay Subpoenas Duces Tecum (Doc. 59) is GRANTED,

                and the deadline for compliance with the subpoenas duces tecum issued

                pursuant to this Court’s Order on February 13, 2019 (Doc. 49) is STAYED

                pending further order of this Court.

            2. The Clerk’s Office is respectfully DIRECTED to schedule a hearing on

                the Motion to Quash Subpoenas Duces Tecum and Request for Hearing

                (Doc. 53).


                                      Signed: March 4, 2019
